Exhibit 10.1
EXECUTION COPY
VOTING AGREEMENT
BY AND AMONG
THE CHARLES SCHWAB CORPORATION,
G-BAR LIMITED PARTNERSHIP,
JG 2002 DELTA TRUST
AND
(SOLELY FOR PURPOSES OF SECTION 5.2 HEREOF)
OPTIONSXPRESS HOLDINGS, INC.
DATED AS OF MARCH 18, 2011

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I General
    1  
1.1. Defined Terms
    1  
 
       
ARTICLE II VOTING
    3  
2.1. Agreement to Vote
    3  
2.2. No Inconsistent Agreements
    4  
2.3. Proxy
    4  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    5  
3.1. Representations and Warranties of the Stockholders
    5  
 
       
ARTICLE IV OTHER COVENANTS
    6  
4.1. Prohibition on Transfers, Other Actions
    6  
4.2. Stock Dividends, etc.
    6  
4.3. No Solicitation
    7  
4.4. Notice of Acquisitions, Proposals Regarding Prohibited Transactions
    7  
4.5. Further Assurances
    8  
 
       
ARTICLE V MISCELLANEOUS
    8  
5.1. Termination
    8  
5.2. Stop Transfer Order
    8  
5.3. No Ownership Interest
    9  
5.4. Notices
    9  
5.5. Interpretation
    11  
5.6. Counterparts
    11  
5.7. Entire Agreement
    11  
5.8. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial
    11  
5.9. Amendment; Waiver
    12  
5.10. Remedies
    12  
5.11. Severability
    13  
5.12. Successors and Assigns; Third Party Beneficiaries
    13  
 
       
Schedule 1: Stockholder Information
       

 

 



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

              Page  
 
       
Acquiror
    1  
Affiliate
    1  
Agreement
    1  
Beneficial Ownership
    2  
Beneficially Own
    2  
Beneficially Owned
    2  
Common Stock
    1  
Company
    1  
control
    2  
Covered Shares
    2  
Encumbrance
    2  
Existing Shares
    2  
G-Bar
    1  
Merger
    1  
Merger Agreement
    1  
Merger Sub
    1  
Permitted Transfer
    2  
Person
    3  
Representatives
    3  
Stockholder
    1  
Stockholders
    1  
Subsidiary
    3  
Transfer
    3  
Trust
    1  
willful and material breach
    8  

 

ii



--------------------------------------------------------------------------------



 



VOTING AGREEMENT
VOTING AGREEMENT, dated as of March 18, 2011 (this “Agreement”), by and among
The Charles Schwab Corporation, a Delaware corporation (“Acquiror”), G-Bar
Limited Partnership (“G-Bar”), JG 2002 Delta Trust (“Trust”) (each of G-Bar and
Trust, a “Stockholder” and, collectively, the “Stockholders”) and, solely for
the purposes of Section 5.2 hereof, optionsXpress Holdings, Inc., a Delaware
corporation (the “Company”).
WITNESSETH:
WHEREAS, concurrently with the execution of this Agreement, Acquiror, Neon
Acquisition Corp., a Delaware corporation and a wholly owned subsidiary of
Acquiror (“Merger Sub”), and the Company are entering into an Agreement and Plan
of Merger, dated as of the date hereof (as amended, supplemented, restated or
otherwise modified from time to time, the “Merger Agreement”) pursuant to which,
among other things, Merger Sub will merge with and into the Company (the
“Merger”) and each outstanding share of the common stock, par value $0.0001 per
share, of the Company (the “Common Stock”) will be converted into the right to
receive the merger consideration specified therein.
WHEREAS, as of the date hereof, (i) G-Bar is the record and beneficial owner, in
the aggregate, of 10,723,943 shares of Common Stock and (ii) Trust is the record
and beneficial owner, in the aggregate, of 2,441,783 shares of Common Stock.
WHEREAS, as a condition and inducement to Acquiror entering into the Merger
Agreement, Acquiror has required that the Stockholders agree, and the
Stockholders have agreed, to enter into this Agreement and abide by the
covenants and obligations with respect to the Covered Shares (as hereinafter
defined) set forth herein.
NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:
ARTICLE I
GENERAL
1.1. Defined Terms. The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in the Merger
Agreement.
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such specified Person.

 

 



--------------------------------------------------------------------------------



 



“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended; provided that for purposes of determining Beneficial Ownership, a
Person shall be deemed to be the Beneficial Owner of any securities which such
Person has, at any time during the term of this Agreement, the right to acquire
pursuant to any agreement, arrangement or understanding or upon the exercise of
conversion rights, exchange rights, warrants or options, or otherwise
(irrespective of whether the right to acquire such securities is exercisable
immediately or only after the passage of time, including the passage of time in
excess of 60 days, the satisfaction of any conditions, the occurrence of any
event or any combination of the foregoing). The terms “Beneficially Own” and
“Beneficially Owned” shall have a correlative meaning.
“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or any other
means.
“Covered Shares” means, with respect to each Stockholder, such Stockholder’s
Existing Shares, together with any shares of Common Stock or other voting
securities of the Company and any securities convertible into or exercisable or
exchangeable for shares of Common Stock or other voting securities of the
Company, in each case that such Stockholder acquires Beneficial Ownership of on
or after the date hereof.
“Encumbrance” means any security interest, pledge, mortgage, lien (statutory or
other), charge, option to purchase, lease or other right to acquire any interest
or any claim, restriction, covenant, title defect, hypothecation, assignment,
deposit arrangement or other encumbrance of any kind or any preference, priority
or other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement).
“Existing Shares” means, with respect to each Stockholder, the number of shares
of Common Stock Beneficially Owned (and except as may be set forth on Schedule 1
hereto, owned of record) by such Stockholder, as set forth opposite such
Stockholder’s name on Schedule 1 hereto.
“Permitted Transfer” means a Transfer by a Stockholder to (i) any Affiliate of
such Stockholder, provided that, prior to the effectiveness of such Transfer,
such transferee executes and delivers to Acquiror a written agreement, in form
and substance acceptable to Acquiror, to assume all of such Stockholder’s
obligations hereunder in respect of the securities subject to such Transfer and
to be bound by the terms of this Agreement, with respect to the securities
subject to such Transfer, to the same extent as such Stockholder is bound
hereunder

 

2



--------------------------------------------------------------------------------



 



and to make each of the representations and warranties hereunder in respect of
the securities transferred as such Stockholder shall have made hereunder.
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity, or any group comprised of two or more of the
foregoing.
“Representatives” means the officers, directors, employees, partners, agents,
advisors and Affiliates of a Person.
“Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, (i) of which such Person
or any other Subsidiary of such Person is a general partner, or (ii) at least a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization is directly or indirectly owned or controlled by such Person or by
any one or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries.
“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (by merger (including by
conversion into securities or other consideration), by tendering into any tender
or exchange offer, by testamentary disposition, by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the voting of or
sale, transfer, assignment, pledge, encumbrance, hypothecation or similar
disposition of (by merger, by tendering into any tender or exchange offer, by
testamentary disposition, by operation of law or otherwise).
ARTICLE II
VOTING
2.1. Agreement to Vote. Each Stockholder hereby irrevocably and unconditionally
agrees that during the term of this Agreement, at the Company Stockholders
Meeting and at any other meeting of the stockholders of the Company, however
called, including any adjournment or postponement thereof, and in connection
with any written consent of the stockholders of the Company, such Stockholder
shall, in each case to the fullest extent that such Stockholder’s Covered Shares
are entitled to vote thereon or consent thereto:
(a) appear at each such meeting or otherwise cause such Stockholder’s Covered
Shares to be counted as present thereat for purposes of calculating a quorum;
and
(b) vote (or cause to be voted), in person or by proxy, or deliver (or cause to
be delivered) a written consent covering, all of such Stockholder’s Covered
Shares (i) in favor of the adoption of the Merger Agreement and any proposed
postponements or adjournments of any annual or special meetings of the
stockholders of the Company at which the adoption of the Merger Agreement or any
of the matters described in clauses (ii) and (iii) of this Section 2.1(b)

 

3



--------------------------------------------------------------------------------



 



are to be considered; (ii) against any action or agreement that is in opposition
to the Merger or that would result in a breach of any covenant, representation
or warranty or any other obligation or agreement of the Company contained in the
Merger Agreement, or of such Stockholder contained in this Agreement; and
(iii) against any Acquisition Proposal and against any other agreement or
transaction that is intended, or could reasonably be expected, to materially
impede, interfere with, delay, postpone, frustrate the purposes of or adversely
affect the Merger or the other transactions contemplated by the Merger Agreement
or this Agreement or the performance by the Company of its obligations under the
Merger Agreement or by such Stockholder of its obligations under this Agreement,
including: (A) any extraordinary corporate transaction, such as a merger,
consolidation or other business combination involving the Company or its
Subsidiaries (other than the Merger); (B) a sale, lease or transfer of a
material amount of assets of the Company or any of its Subsidiaries or any
reorganization, recapitalization or liquidation of the Company or any of its
Subsidiaries; or (C) any change in the present capitalization or dividend policy
of the Company, except if approved by Acquiror. The obligations of such
Stockholder specified in this Section 2.1(b) shall apply whether or not the
Merger or any action described above is recommended by the Board of Directors of
the Company (or any committee thereof).
2.2. No Inconsistent Agreements. Each Stockholder hereby covenants and agrees
that, except for this Agreement, such Stockholder (a) has not entered into, and
shall not enter into at any time while this Agreement remains in effect, any
voting agreement or voting trust with respect to such Stockholder’s Covered
Shares, (b) has not granted, and shall not grant at any time while this
Agreement remains in effect, a proxy (except pursuant to Section 2.3 hereof),
consent or power of attorney with respect to such Stockholder’s Covered Shares
and (c) has not taken and shall not knowingly take any action that would make
any representation or warranty of such Stockholder contained herein untrue or
incorrect or have the effect of preventing, impeding or delaying such
Stockholder from performing any of its obligations under this Agreement.
2.3. Proxy. Each Stockholder hereby irrevocably appoints as its proxy and
attorney-in-fact, Walter W. Bettinger II, Joseph R. Martinetto and Carrie E.
Dwyer, in their respective capacities as officers of Acquiror, and any
individual who shall hereafter succeed to any such officer of Acquiror, and any
other Person designated in writing by Acquiror (collectively, the “Grantees”),
each of them individually, with full power of substitution, to vote or execute
written consents with respect to such Stockholder’s Covered Shares in accordance
with Section 2.1 hereof and, in the discretion of the Grantees, with respect to
any proposed postponements or adjournments of any annual or special meetings of
the stockholders of the Company at which any of the matters described in
Section 2.1(b) was to be considered. This proxy is coupled with an interest and
shall be irrevocable, and each Stockholder will take such further action or
execute such other instruments as may be necessary to effectuate the intent of
this proxy and hereby revokes any proxy previously granted by such Stockholder
with respect to such Stockholder’s Covered Shares. Acquiror may terminate this
proxy with respect to any Stockholder at any time at its sole election by
written notice provided to such Stockholder.

 

4



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
3.1. Representations and Warranties of the Stockholders. Each Stockholder hereby
represents and warrants to Acquiror as follows:
(a) Organization; Authorization; Validity of Agreement; Necessary Action. Such
Stockholder is duly organized under the laws of its respective jurisdiction of
organization and is validly existing and in good standing under the laws of such
jurisdiction. Such Stockholder has full power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery by such
Stockholder of this Agreement, the performance by it of its obligations
hereunder and the consummation by it of the transactions contemplated hereby
have been duly and validly authorized by such Stockholder and no other actions
or proceedings on the part of such Stockholder or any general or limited
partner, beneficiary or trustee thereof are necessary to authorize the execution
and delivery by it of this Agreement, the performance by it of its obligations
hereunder or the consummation by it of the transactions contemplated hereby.
This Agreement has been duly executed and delivered by such Stockholder and,
assuming this Agreement constitutes a valid and binding obligation of the other
parties hereto, constitutes a legal, valid and binding obligation of such
Stockholder, enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization or
similar laws affecting the rights of creditors generally and the availability of
equitable remedies (regardless of whether such enforceability is considered in a
proceeding in equity or at law).
(b) Ownership. Such Stockholder’s Existing Shares are, and all of the Covered
Shares owned by such Stockholder from the date hereof through and on the Closing
Date will be, Beneficially Owned and owned of record by such Stockholder except
to the extent such Covered Shares are Transferred after the date hereof pursuant
to a Permitted Transfer. Such Stockholder has good and marketable title to such
Stockholder’s Existing Shares, free and clear of any Encumbrances. As of the
date hereof, such Stockholder’s Existing Shares constitute all of the shares of
Common Stock Beneficially Owned or owned of record by such Stockholder. Such
Stockholder has and will have at all times through the Closing Date sole voting
power (including the right to control such vote as contemplated herein), sole
power of disposition, sole power to issue instructions with respect to the
matters set forth in Article II hereof, and sole power to agree to all of the
matters set forth in this Agreement, in each case with respect to all of such
Stockholder’s Existing Shares and with respect to all of the Covered Shares
owned by such Stockholder at all times through the Closing Date.
(c) No Violation. The execution and delivery of this Agreement by such
Stockholder does not, and the performance by such Stockholder of its obligations
under this Agreement will not, (i) conflict with or violate the limited
partnership agreement, trust declaration or similar instrument or other
comparable governing documents, as applicable, of such Stockholder,
(ii) conflict with or violate any law, ordinance or regulation of any
Governmental Entity applicable to such Stockholder or by which any of its assets
or properties is bound, or (iii) conflict with, result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of

 

5



--------------------------------------------------------------------------------



 



termination, amendment, acceleration or cancellation of, or result in the
creation of any Encumbrance on the Covered Shares pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which such Stockholder is a party or by which
such Stockholder or the Covered Shares is bound, except for any of the foregoing
as could not reasonably be expected, either individually or in the aggregate, to
impair the ability of such Stockholder to perform its obligations hereunder or
to consummate the transactions contemplated hereby on a timely basis.
(d) Consents and Approvals. The execution and delivery of this Agreement by such
Stockholder does not, and the performance by such Stockholder of its obligations
under this Agreement and the consummation by it of the transactions contemplated
hereby will not, require such Stockholder to obtain any consent, approval,
authorization or permit of, or to make any filing with or notification to, any
Governmental Entity.
(e) Absence of Litigation. There is no suit, action, claim, investigation or
proceeding pending or, to the knowledge of such Stockholder, threatened against
or affecting such Stockholder or any of its Affiliates before or by any
Governmental Entity that would reasonably be expected to impair the ability of
such Stockholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby on a timely basis.
(f) Reliance by Acquiror and Merger Sub. Such Stockholder understands and
acknowledges that Acquiror and Merger Sub are entering into the Merger Agreement
in reliance upon such Stockholder’s execution and delivery of this Agreement and
the representations and warranties of such Stockholder contained herein.
ARTICLE IV
OTHER COVENANTS
4.1. Prohibition on Transfers, Other Actions. Each Stockholder hereby agrees not
to (i) Transfer any of such Stockholder’s Covered Shares, Beneficial Ownership
or record ownership thereof or any other interest therein unless such Transfer
is a Permitted Transfer; (ii) enter into any agreement, arrangement or
understanding with any Person, or take any other action, that violates or
conflicts with or could reasonably be expected to violate or conflict with, or
result in or give rise to a violation of or conflict with, such Stockholder’s
representations, warranties, covenants and obligations under this Agreement; or
(iii) take any action that could restrict or otherwise affect such Stockholder’s
legal power, authority and right to comply with and perform its covenants and
obligations under this Agreement. Each Stockholder agrees that any Transfer in
violation of this provision shall be void and of no force or effect.
4.2. Stock Dividends, etc. In the event of a stock split, stock dividend or
distribution, or any change in the Common Stock by reason of any split-up,
reverse stock split, recapitalization, combination, reclassification, exchange
of shares or the like, the terms “Existing Shares” and “Covered Shares” shall be
deemed to refer to and include such shares as well as all such stock dividends
and distributions and any securities into which or for which any or all of such
shares may be changed or exchanged or which are received in such transaction.

 

6



--------------------------------------------------------------------------------



 



4.3. No Solicitation. Each Stockholder hereby agrees that during the term of
this Agreement it shall not, and shall not permit any of its Subsidiaries,
Affiliates or Representatives to, (i) initiate, solicit, encourage or knowingly
facilitate (including by way of providing information) the submission of any
inquiries, proposals or offers (whether firm or hypothetical) or any other
efforts or attempts that constitute or may reasonably be expected to lead to,
any Acquisition Proposal, (ii) have any discussions with or provide any
confidential information or data to any person relating to an Acquisition
Proposal, or engage in any negotiations concerning an Acquisition Proposal,
(iii) approve or recommend, or publicly propose to approve or recommend, any
Acquisition Proposal, (iv) approve or recommend, or publicly propose to approve
or recommend, or execute or enter into, any letter of intent, agreement in
principle, memorandum of understanding, merger agreement, asset or share
purchase or share exchange agreement, option agreement or other similar
agreement related to any Acquisition Proposal, (v) enter into any agreement or
agreement in principle requiring, directly or indirectly, the Company to
abandon, terminate or fail to consummate the transactions contemplated by the
Merger Agreement or breach its obligations thereunder, (vi) make or participate
in, directly or indirectly, a “solicitation” of “proxies” (as such terms are
used in the rules of the SEC) or powers of attorney or similar rights to vote,
or seek to advise or influence any Person with respect to the voting of, any
shares of Common Stock in connection with any vote or other action on any
matter, other than to recommend that stockholders of the Company vote in favor
of the adoption of the Merger Agreement and as otherwise expressly provided in
this Agreement, or (vii) publicly propose or agree to do any of the foregoing.
Each Stockholder hereby agrees immediately to cease and cause to be terminated
any activities, discussions or negotiations conducted before the date of this
Agreement with any Persons other than Acquiror with respect to any Acquisition
Proposal, and will take the necessary steps to inform its Affiliates and
Representatives of the obligations undertaken by such Stockholder pursuant to
this Agreement, including this Section 4.3. Each Stockholder also agrees that
any violation of this Section 4.3 by any of its Affiliates or Representatives
shall be deemed to be a violation by such Stockholder of this Section 4.3.
4.4. Notice of Acquisitions, Proposals Regarding Prohibited Transactions. Each
Stockholder hereby agrees to notify Acquiror as promptly as practicable (and in
any event within 24 hours) in writing of (i) the number of any additional shares
of Common Stock or other securities of the Company of which such Stockholder
acquires Beneficial Ownership on or after the date hereof, (ii) any inquiries or
proposals which are received by, any information which is requested from, or any
negotiations or discussions which are sought to be initiated or continued with,
such Stockholder or any of its Affiliates with respect to any Acquisition
Proposal or any other matter referred to in Section 4.3 (including the material
terms thereof and the identity of such person(s) making such inquiry or
proposal, requesting such information or seeking to initiate or continue such
negotiations or discussions, as the case may be) and (iii) any proposed
Permitted Transfers of such Stockholder’s Covered Shares, Beneficial Ownership
thereof or any other interest therein. Each Stockholder will keep Acquiror fully
informed in all material respects of any related developments, discussions and
inquiries relating to the matters described in clause (ii) of the preceding
sentence and shall provide to Acquiror as soon as practicable after receipt or
delivery thereof copies of all correspondence and other written materials sent
or provided to such Stockholder or any of its Subsidiaries from any person that
describes the terms or conditions of any Acquisition Proposal or other proposal
that is the subject of any such inquiry, proposals or information requests.

 

7



--------------------------------------------------------------------------------



 



4.5. Further Assurances. From time to time, at Acquiror’s request and without
further consideration, each Stockholder shall execute and deliver such
additional documents and take all such further action as may be necessary or
desirable to effect the actions and consummate the transactions contemplated by
this Agreement. Without limiting the foregoing, each Stockholder hereby
authorizes Acquiror to publish and disclose in any announcement or disclosure
required by the SEC and in the Proxy Statement/Prospectus such Stockholder’s
identity and ownership of the Covered Shares and the nature of such
Stockholder’s obligations under this Agreement.
ARTICLE V
MISCELLANEOUS
5.1. Termination. This Agreement shall remain in effect until the earlier to
occur of (i) the Effective Time and (ii) the date of termination of the Merger
Agreement; provided, however, that the provisions of this Section 5.1 and
Sections 5.4 through 5.12 shall survive any termination of this Agreement
without regard to any temporal limitation. Nothing in this Section 5.1 and no
termination of this Agreement shall relieve any party hereto from any liability
or damages to the extent such liabilities or damages were the result of its
fraud or the willful and material breach by such party of any of its
representations, warranties, covenants or other agreements set forth in this
Agreement. For purposes of this Agreement, “willful and material breach” shall
mean a material breach that is a consequence of an act undertaken by the
breaching party with the knowledge (actual or constructive) that the taking of
such act would, or would be reasonably expected to, cause a breach of this
Agreement.
5.2. Stop Transfer Order.
(a) In furtherance of this Agreement, each Stockholder hereby authorizes and
instructs the Company to instruct its transfer agent to enter a stop transfer
order with respect to all of such Stockholder’s Covered Shares. The Company
agrees that as promptly as practicable after the date of this Agreement it shall
give such stop transfer instructions to the transfer agent for the Common Stock.
(b) In the event that a Stockholder intends to undertake a Permitted Transfer of
its Covered Shares, such Stockholder shall provide notice thereof to the Company
and Acquiror and shall authorize the Company to instruct its transfer agent to
(i) lift the stop transfer order in order to effect such Permitted Transfer only
upon certification by Acquiror that the written agreement to be entered into by
the transferee agreeing to be bound by this Agreement pursuant to the definition
of “Permitted Transfer” is satisfactory to Acquiror and (ii) re-enter the stop
transfer order upon completion of the Permitted Transfer. The Company agrees
that as promptly as practical after the receipt of such notice of a contemplated
Permitted Transfer together with a duly executed copy of the applicable written
agreement of the proposed transferee agreeing to be bound by the terms of this
Agreement, and written acknowledgement from Acquiror of its approval of such
written agreement, it shall instruct the transfer agent for the Common Stock to
(x) lift such stop transfer order with respect to such Stockholder’s Covered
Shares in order to effect such Permitted Transfer and (y) re-enter the stop
transfer order upon completion of the Permitted Transfer; provided that the
Company shall not permit such Transfer to be registered by the transfer agent or
such stop transfer restrictions to be lifted if Acquiror has not so approved,

 

8



--------------------------------------------------------------------------------



 



and received a copy of, such duly executed written agreement of the proposed
transferee or if the Company or Acquiror otherwise determines that the Transfer
to be effected by such Stockholder is not a Permitted Transfer.
(c) At the request of Acquiror, the Company agrees to take all action necessary
to void any Transfer in violation of Section 4.1.
5.3. No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Acquiror any direct or indirect ownership or incidence of ownership
of or with respect to any Covered Shares. All rights, ownership and economic
benefits of and relating to the Covered Shares shall remain vested in and belong
to the applicable Stockholder, and Acquiror shall have no authority to direct
any Stockholder in the voting or disposition of any of the Covered Shares,
except as otherwise provided herein.
5.4. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (upon telephonic
confirmation of receipt), on the first Business Day following the date of
dispatch if delivered by a recognized next day courier service or on the third
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, post prepaid. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice:

  (a)   if to Acquiror, to:

The Charles Schwab Corporation
211 Main Street
San Francisco, CA 94105
Attention: Joseph R. Martinetto,
Executive Vice President
and Chief Financial Officer
Fax: (415) 667-9731
with a copy to:
The Charles Schwab Corporation
211 Main Street
San Francisco, CA 94105
Attention: Carrie E. Dwyer,
Executive Vice President,
Corporate Oversight
and General Counsel
Fax: (415) 667-9814
with a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017

 

9



--------------------------------------------------------------------------------



 



Attention: Lee Meyerson
Elizabeth A. Cooper
Fax: (212) 455-2502

  (b)   if to the Company (for purposes of Section 5.2), to:

optionsXpress Holdings, Inc.
311 W. Monroe St., Suite 1000
Chicago, IL 60606
Attention: Adam J. DeWitt,
Chief Financial Officer
Fax: (312) 220-7070
with a copy to:
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Attention: Sanford E. Perl, P.C.
Gerald T. Nowak, P.C.
Fax: (312) 862-2200

  (c)   if to G-Bar, to:

G-Bar Limited Partnership
440 S. LaSalle St., Suite 650
Chicago, IL 60605
Attention: James Gray
Fax: (312) 362-4208
with a copy to:
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Attention: Sanford E. Perl, P.C.
Gerald T. Nowak, P.C.
Fax: (312) 862-2200

  (d)   if to Trust, to:

JG 2002 Delta Trust
c/o G-Bar Limited Partnership
440 S. LaSalle St., Suite 650
Chicago, IL 60605
Attention: James Gray
Fax: (312) 362-4208

 

10



--------------------------------------------------------------------------------



 



with a copy to:
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Attention: Sanford E. Perl, P.C.
Gerald T. Nowak, P.C.
Fax: (312) 862-2200
5.5. Interpretation. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section
references are to this Agreement unless otherwise specified. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The meanings given to
terms defined herein shall be equally applicable to both the singular and plural
forms of such terms. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. This Agreement is the product of
negotiation by the parties having the assistance of counsel and other advisers.
It is the intention of the parties that this Agreement not be construed more
strictly with regard to one party than with regard to the others.
5.6. Counterparts. This Agreement may be executed by facsimile and in
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.
5.7. Entire Agreement. This Agreement and, to the extent referenced herein, the
Merger Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto or thereto, embody
the complete agreement and understanding among the parties hereto with respect
to the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or among the parties, written and oral, that
may have related to the subject matter hereof in any way.
5.8. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware (except to the extent that mandatory provisions of federal Law
are applicable).
(a) Each party hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction and venue of the Delaware Court of Chancery, New Castle
County, or if that court does not have jurisdiction, a federal court sitting in
the State of Delaware, and the courts hearing appeals therefrom, for any action,
suit or proceeding arising out of or relating to this Agreement and the
transactions contemplated hereby. Each party hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any such action, suit or proceeding, any
claim that it is not personally subject to the jurisdiction of the aforesaid
courts for any reason, other than the failure to serve process in accordance
with this Section 5.8, that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of

 

11



--------------------------------------------------------------------------------



 



notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and to the fullest extent
permitted by applicable Law, that the action, suit or proceeding in any such
court is brought in an inconvenient forum, that the venue of such action, suit
or proceeding is improper, or that this Agreement, or the subject matter hereof,
may not be enforced in or by such courts and further irrevocably waives, to the
fullest extent permitted by applicable Law, the benefit of any defense that
would hinder, fetter or delay the levy, execution or collection of any amount to
which the party is entitled pursuant to the final judgment of any court having
jurisdiction. Each party irrevocably and unconditionally waives, to the fullest
extent permitted by applicable Law, any and all rights to trial by jury in
connection with any action, suit or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.
(b) Each party further irrevocably consents to the service of process out of any
of the aforementioned courts in any action, suit or proceeding arising out of or
relating to this Agreement by the mailing of copies thereof by registered mail,
postage prepaid, to such party at its address specified pursuant to Section 5.4,
such service of process to be effective upon acknowledgment of receipt of such
registered mail.
(c) Each party expressly acknowledges that the foregoing waivers are intended to
be irrevocable under the laws of the State of Delaware and of the United States
of America; provided, that consent by the parties to jurisdiction and service
contained in this Section 5.8 is solely for the purpose referred to in this
Section 5.8 and shall not be deemed to be a general submission to said courts or
in the State of Delaware other than for such purpose.
5.9. Amendment; Waiver. This Agreement may not be amended except by an
instrument in writing signed by Acquiror and each of the Stockholders, provided
that any amendment to Section 5.2 shall also require the consent of the Company.
Each party may waive any right of such party hereunder by an instrument in
writing signed by such party and delivered to Acquiror and each of the
Stockholders.
5.10. Remedies.
(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that any covenant or agreement in this Agreement is
not performed in accordance with its terms, and it is therefore agreed that, in
addition to and without limiting any other remedy or right it may have, the
non-breaching party will have the right to an injunction, temporary restraining
order or other equitable relief in any court of competent jurisdiction enjoining
any such breach and enforcing specifically the terms and provisions hereof. Each
party hereto agrees not to oppose the granting of such relief in the event a
court determines that such a breach has occurred, and to waive any requirement
for the securing or posting of any bond in connection with such remedy.
(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

 

12



--------------------------------------------------------------------------------



 



5.11. Severability. Any term or provision of this Agreement which is determined
by a court of competent jurisdiction to be invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction, and if any provision of this Agreement is determined to be
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable, in all cases so long as neither the economic nor
legal substance of the transactions contemplated hereby is affected in any
manner adverse to any party or its stockholders. Upon any such determination,
the parties shall negotiate in good faith in an effort to agree upon a suitable
and equitable substitute provision to effect the original intent of the parties
as closely as possible and to the end that the transactions contemplated hereby
shall be fulfilled to the maximum extent possible.
5.12. Successors and Assigns; Third Party Beneficiaries. Except in connection
with a Permitted Transfer as provided herein, neither this Agreement nor any of
the rights or obligations of any party under this Agreement shall be assigned,
in whole or in part (by operation of law or otherwise), by any party without the
prior written consent of the other parties hereto. Subject to the foregoing,
this Agreement shall bind and inure to the benefit of and be enforceable by the
parties hereto and their respective successors and permitted assigns. Nothing in
this Agreement, express or implied, is intended to confer on any Person other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.
[Remainder of this page intentionally left blank]

 

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

            THE CHARLES SCHWAB CORPORATION
      By:   /s/ Joseph R. Martinetto         Name:   Joseph R. Martinetto       
Title:   Executive Vice President and
Chief Financial Officer        G-BAR LIMITED PARTNERSHIP
      By:   /s/ James Gray         Name:   James Gray        Title:   President,
G-Bar Management Corp.        JG 2002 DELTA TRUST
      By:   /s/ James Gray         Name:   James Gray        Title:   Trustee   
    OPTIONSXPRESS HOLDINGS, INC. (solely for
purposes of Section 5.2)
      By:   /s/ David Fisher         Name:   David Fisher        Title:   Chief
Executive Officer   

[Signature Page to Voting Agreement]

 





--------------------------------------------------------------------------------



 



Schedule 1

STOCKHOLDER INFORMATION

      Name   Existing Shares
 
   
G-Bar Limited Partnership
   10,723,943 shares of Common Stock
 
   
Address for Notices:
   
 
   
James Gray
   
G-Bar Limited Partnership
   
440 S. LaSalle St., Suite 650
   
Chicago, IL 60605
   
 
   
JG 2002 Delta Trust
   2,441,783 shares of Common Stock
 
   
Address for Notices:
   
 
   
James Gray
   
G-Bar Limited Partnership
   
440 S. LaSalle St., Suite 650
   
Chicago, IL 60605
   

 

